Title: [Jonathan Sewall, 1759]
From: Adams, John
To: 


      Sometime in 1761 or two Mr. Samuel Quincy with whom I sometimes corresponded, shewed to Mr. Jonathan Sewall, a Lawyer somewhat advanced before Us at the Bar, some juvenile Letters of mine of no consequence, which however Sewall thought discovered a Mind awake to the love of Litterature and Law and insisted on being acquainted with me and writing to me. His Acquaintance and Correspondence were readily embraced by me, and continued for many Years, till political disputes grew so warm as to seperate Us, a little before the War was commenced. His Courtship of Miss Esther Quincy, a Daughter of Edmund Quincy, brought him to Braintree commonly on Saturdays where he remained till Monday, and gave Us frequent Opportunities of Meeting, besides those at Court in Boston, Charlestown and Cambridge. He possessed a lively Wit, a pleasing humour, a brilliant Imagination, great Subtlety of Reasoning and an insinuating Eloquence. His Sentiments of public Affairs were for several Years conformable to mine, and he once proposed to me, to write in concert in the public Prints to stir up the People to militia Duty and military Ardor and was fully of my Opinion that the British Ministry and Parliament would force Us to an Appeal to Arms: but he was poor, and Mr. Trowbridge and Governor Hutchinson contrived to excite him to a quarrell with Mr. Otis, because in the General Court, Col. Otis and his Son had not very warmly supported a Petition for a Grant to discharge the Debt of his Uncle the late Chief Justice who died insolvent. To this Artifice they added another which wholly converted him, by giving him the office of Solicitor General. I know not that I have ever delighted more in the friendship of any Man, or more deeply regretted an irreconcileable difference in Judgment in public Opinions. He had Virtues to be esteemed, qualities to be loved and Talents to be admired. But political Principles were to me in that State of the Country, Sacred. I could not follow him, and he could not follow me.
     